                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 QUINTIN J. MAYWEATHER-BROWN,

                          Plaintiff,

                    v.                      CAUSE NO.: 3:19-CV-252-RLM-MGG

 MARK SEVIER,

                          Defendant.

                              OPINION AND ORDER

      Quintin J. Mayweather-Brown, a prisoner without a lawyer, began this

case by filing a motion for a preliminary injunction. The Prisoner Litigation

Reform Act gives federal courts authority to allow plaintiffs to initiate actions

without the prepayment of filing fees. 28 U.S.C. § 1915. That authority is

constrained by Section 1915(g), commonly referred to as the “three strikes rule.”

See e.g., Coleman v. Tollefson, 135 S. Ct. 1759, 1761 (2015). A dismissal on

grounds that an action is frivolous, malicious, or fails to state a claim is a strike

for purposes of § 1915(g). Id. A prisoner who has accumulated three strikes

cannot proceed without a full prepayment of the filing fee unless he can establish

that he is in imminent danger of serious physical injury. 28 U.S.C. § 1915(g).

      Mr. Mayweather-Brown has accrued three strikes under the Prison

Litigation Reform Act and can’t proceed in this case without full payment of the

filing fee unless he alleges that he is in imminent danger of serious physical

injury. The court granted him leave to proceed in forma pauperis based on

allegations that correctional staff are serving him spoiled food during meals,
which has resulted in extreme stomach cramps, vomiting, diarrhea, fatigue, and

muscles aches. ECF 2. The Warden responded that Mr. Mayweather-Brown’s

allegation of imminent danger is not credible. ECF 9.

      In support of the response, the Warden submitted medical records that

show that Mr. Mayweather-Brown has submitted many medical requests about

nausea, vomiting, and other symptoms but refuses to attend scheduled medical

appointments or to comply with medical instructions. For example, on March

11, 2019, a nurse noted that Mr. Mayweather-Brown had been prescribed

Zofran, which is used to prevent nausea and vomiting, but that he began refusing

it after less than a week.

      The Warden also submitted grievance records, which show that Mr.

Mayweather-Brown has not submitted any food-related grievances since July

2017. In a grievance from April 2017, Mr. Mayweather-Brown noted that food

trays come with stickers indicating the time when the food tray is ready to be

served and the recommended time when the food tray should be discarded. In

this instance, the tray was ready at 5:17 a.m., should have been discarded by

9:17 a.m., but he got it at noon. In an interview request form from November

2018, Mr. Mayweather-Brown asked to be removed from the kosher diet list

because his food was always served cold and twenty to thirty minutes before the

recommended discard time.

      In reply, Mr. Mayweather-Brown states that, even after he was removed

from the kosher diet, the food is improperly prepared and sometimes spoiled. He




                                       2
further alleges that the kitchen is infested with rats and that kitchen workers

don’t wear hairnets.

      The Warden challenges Mr. Mayweather-Brown’s allegation of imminent

danger of physical harm. The court of appeals has explained that “imminent

danger” within the meaning of 28 U.S.C. § 1915(g) requires a “real and

proximate” threat of serious physical injury to a prisoner. Ciarpaglini v. Saini,

352 F.3d 328, 330 (7th Cir. 2003) (citing Lewis v. Sullivan, 279 F.3d 526, 529

(7th Cir. 2002)). “If a defendant contests a plaintiff’s imminent-danger allegations

. . . the court must determine the allegations’ credibility, either by relying on

affidavits or depositions or by holding a hearing.” Taylor v. Watkins, 623 F.3d

483, 485 (7th Cir. 2010) (citing Gibbs v. Roman, 116 F.3d 83 (3rd Cir. 1997)).

      Mr. Mayweather-Brown’s allegation of imminent harm of physical danger

isn’t credible. Cooked food served cold might be unpleasant, but it doesn’t

necessarily lead to foodborne illness, and spoiled food isn’t the only cause of

nausea, vomiting, or any of the other alleged symptoms. Mr. Mayweather-Brown

has no medical evidence suggesting that his food caused these symptoms and

lacks medical expertise necessary to establish causation. His refusal to cooperate

with medical staff, by itself, undermines the sincerity of his complaints -- if his

symptoms are as severe as he alleges, it would make little sense for him to refuse

to attend medical appointments and to refuse to take medication prescribed

specifically for the purpose of alleviating those symptoms. It has also deprived

medical staff of the opportunity to assess and verify his symptoms, which, in

turn, also makes it more difficult for the court to credit his allegations. Mr.



                                         3
Mayweather-Brown’s grievances records raise even more credibility concerns.

Given the severity of the allegations, it’s unclear why he has not filed any

grievances on this issue during the last two years, and, considering that that

these food-related concerns began more than two years ago, it’s unclear how

these concerns present an imminent risk. Mr. Mayweather-Brown alleged that

the defendants removed him from the kosher diet in retaliation for filing

grievances and forced him to accept regular food trays, but the record shows

that he wrote to correctional staff and asked to be removed. This contradiction

also raises concerns about the reliability of Mr. Mayweather-Brown’s allegations

and characterization of events. Based on the lack of medical evidence and the

absence of any explanation for Mr. Mayweather-Brown’s refusal to attempt to

resolve these issues through normal channels, the court cannot credit his

allegation of imminent harm.

      Finally, the motion for a preliminary injunction remains pending, and the

factual basis underlying this motion and the imminent danger allegation are

identical. “The purpose of preliminary injunctive relief is to minimize the

hardship to the parties pending the ultimate resolution of the lawsuit.” Platinum

Home Mortg. Corp. v. Platinum Fin. Group, Inc., 149 F.3d 722, 726 (7th

Cir.1998). “In order to obtain a preliminary injunction, the moving party must

show that: (1) they are reasonably likely to succeed on the merits; (2) no adequate

remedy at law exists; (3) they will suffer irreparable harm which, absent

injunctive relief, outweighs the irreparable harm the respondent will suffer if the

injunction is granted; and (4) the injunction will not harm the public interest.”



                                        4
Joelner v. Village of Washington Park, Illinois, 378 F.3d 613, 619 (7th Cir. 2004).

Based on the credibility issues just discussed, the court can’t find a reasonable

likelihood that Mr. Mayweather-Brown will succeed on the merits of his claim or

that he will suffer irreparable harm without injunctive relief. The court denies

the motion for a preliminary injunction.

      For these reasons, the court:

      (1) DENIES the motion for a preliminary injunction (ECF 1); and

      (2) ORDERS Quintin J. Mayweather-Brown to pay the $400.00 filing fee

by August 17, 2019.

      The court CAUTIONS Quintin J. Mayweather-Brown that, if he

doesn’t respond by that deadline, this case will be dismissed without further

notice.

      SO ORDERED on July 18, 2019

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        5
